Citation Nr: 1421527	
Decision Date: 05/13/14    Archive Date: 05/21/14

DOCKET NO.  08-23 850	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a left shoulder disorder, to include as secondary to gout and/or a lumbar strain.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran & E.S.


ATTORNEY FOR THE BOARD

L. Edwards Andersen, Counsel


INTRODUCTION

The Veteran had active service from June 1969 to July 1989.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a November 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran requested a hearing before the Board.  The requested hearing was conducted in June 2010 by the undersigned Veterans Law Judge. 

In September 2010, the Board remanded this claim for additional development.  Unfortunately, the appeal is again REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran seeks entitlement to service connection for a left shoulder disorder.  The Veteran has asserted his left shoulder is a result of an injury sustained during service.  However, the Veteran has also indicated that his left shoulder disorder may be due to his service-connected gout.  See February 2009 statement.

The Board is required to consider all issues raised either by the claimant or by the evidence of record.  Robinson v. Mansfield, 21 Vet. App. 545, 552 (2008).  When determining service connection, all theories of entitlement, direct and secondary, must be considered.  Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004). 

As such, a remand is necessary to obtain a medical opinion regarding whether the Veteran's left shoulder disorder is proximately due to or aggravated by his service-connected gout.  

Furthermore, the Board notes that in a December 2010 rating decision, the Veteran was granted service connection for a lumbar disability.  On remand, a medical opinion should also be obtained regarding whether the Veteran's left shoulder disorder is proximately due to or aggravated by his lumbar disability.

Additionally, given the Veteran's more recent theory of secondary service connection, he should be sent a new letter notifying him of the information and evidence necessary to substantiate a claim of service connection on a secondary basis to comply with the Veterans Claims Assistance Act of 2000 (VCAA).  See Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

All updated treatment records should be obtained and associated with the claims file.  

Accordingly, the case is REMANDED for the following actions:

1.  Send a new VCAA notice letter to the Veteran.  The letter should notify him of the information and evidence necessary to substantiate his claim of a left shoulder disorder.  Notice regarding secondary service connection must be included.  The letter should also contain notice of the manner in which both disability ratings and effective dates are assigned for awards of disability benefits.  See Dingess/Hartman, 19 Vet. App. at 473.  The Veteran should be given an opportunity to respond to the notice, and any additional information or evidence received should be associated with the claims file.

2.  Obtain and associate with the claims file all updated treatment records.

3.  Obtain an addendum opinion for the Veteran's left shoulder.  If deemed necessary by the examiner, afford the Veteran a VA examination for a left shoulder disorder.  Any and all indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished.

The examiner is requested to review all pertinent records associated with the claims file. 

The examiner should offer comments and an opinion addressing whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that the Veteran's left shoulder disorder had its onset during service, is causally related to his active service, OR is proximately due to or aggravated (beyond a natural progression) by his service-connected gout and/or lumbar strain.  

For purposes of providing these opinions, the examiner should consider the Veteran's statements as to his left shoulder symptoms during and post service to be credible. 

In doing so, the examiner must acknowledge symptoms experienced during and after discharge from service, and discuss medical AND lay evidence of a continuity of symptomatology. 

In particular, review the lay statements as they relate to the development of his left shoulder disorder and provide information as to how the statements comport with generally accepted medical norms.

All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

The claims folder must be provided to the examiner for review.  The examiner must state in the examination report that the claims folder has been reviewed.

The examiner must acknowledge and discuss any lay evidence of a continuity of symptomatology. 

If it is not possible to provide the requested opinion without resort to speculation, the examiner should state why speculation would be required in this case (e.g., if the requested determination is beyond the scope of current medical knowledge, actual causation cannot be selected from multiple potential causes, etc.).

If there are insufficient facts or data within the claims file, the examiner should identify the relevant testing, specialist's opinion, or other information needed to provide the requested opinion.

4.  After completing the above actions and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated. 

If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



